448 F.2d 788
UNITED STATES of America, Plaintiff-Appellee,v.Clifford D. LEWIS, Defendant-Appellant.
No. 71-1001.
United States Court of Appeals, Ninth Circuit.
October 8, 1971.
Rehearing Denied November 17, 1971.

Appeal from the United States District Court for the Central District of California; David W. Williams, Judge.
Michael P. Balaban (argued), Beverly Hills, Cal., for defendant-appellant.
Jerry L. Newton, Asst. U. S. Atty. (argued), Robert L. Meyer, U. S. Atty., David R. Nissen, Chief, Crim. Div., Los Angeles, Cal., for plaintiff-appellee.
Before CHAMBERS and CHOY, Circuit Judges, and BATTIN,* District Judge.
PER CURIAM:


1
The judgment of conviction in this case of theft from the United States mail is affirmed.


2
The trial courts made several close rulings in Miranda,1 Griffin v. California,2 and Jackson v. Denno3 areas. If error, it was not aggravated.


3
We find the properly admissible evidence was so overwhelming that Chapman4 and Harrington5 indicate the conviction should be affirmed. However, the procedure here followed in inquiring into admissions would result, under Jackson v. Denno, in a reversal in a close case.


4
We find the issue about the trial court's response to a question of the jury not well taken.



Notes:


*
 The Honorable James F. Battin, United States District Judge, District of Montana, sitting by designation


1
 Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966)


2
 Griffin v. California, 380 U.S. 609, 85 S. Ct. 1229, 14 L. Ed. 2d 106 (1965)


3
 Jackson v. Denno, 378 U.S. 368, 84 S. Ct. 1774, 12 L. Ed. 2d 908 (1964)


4
 Chapman v. California, 386 U.S. 18, 87 S. Ct. 824, 17 L. Ed. 2d 705 (1966)


5
 Harrington v. California, 395 U.S. 250, 89 S. Ct. 1726, 23 L. Ed. 2d 284 (1969)